United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Arlington, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel B. Shapiro, Esq., for the appellant
No appearance, for the Director

Docket No. 13-1526
Issued: August 1, 2014

Oral Argument May 21, 2014

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2013 appellant, through his attorney, filed a timely appeal of a
December 20, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than 31 percent impairment of his right lower
extremity for which he received a schedule award.
On appeal, counsel argued that the grade modifier for functional history should have been
calculated as positive two based on the required subjective report, the American Academy of
Orthopedic Surgeons (AAOS) questionnaire, which is the highest component when compared to
a grade modifier of zero for gait derangement in accordance with the American Medical

1

5 U.S.C. § 8101 et seq.

Association, Guides to the Evaluation of Permanent Impairment2 (A.M.A., Guides) section 16.33
and would result in an impairment rating of 34 percent.
Following the oral argument, counsel submitted a memorandum arguing that all the
necessary factual evidence was present in the record before the Board and that it should make a
finding that the weight of the credible medical evidence rested with appellant’s attending
physician and establishes that appellant has a 34 percent impairment of the right lower extremity.
FACTUAL HISTORY
On December 19, 2008 appellant, then a 61-year-old letter carrier, filed a traumatic injury
claim alleging that on that date he slipped on ice causing his right knee to buckle. He underwent
a magnetic resonance imaging (MRI) scan of his right knee on April 14, 2009 which
demonstrated a tear in the posterior horn of the medial meniscus of the right knee involving both
articular surfaces.
OWCP accepted appellant’s claim for right quadriceps strain on
April 21, 2009. Appellant underwent an arthroscopic partial right medial meniscectomy on
May 11, 2009. He returned to regular duty on June 6, 2009.
Appellant requested a schedule award on November 29, 2011.
Beginning on
November 9, 2009 his physician recommended a right knee replacement due to bone-on-bone
arthritis of the right medial joint space noting that he had a total knee replacement on the left in
2006. Appellant underwent a right knee total arthroplasty on January 21, 2010.
Dr. Byron V. Hartunian, an orthopedic surgeon, completed a report on
November 18, 2011 and stated that he first examined appellant on September 1, 2011. He
described appellant’s job duties and history of injury. Dr. Hartunian noted that appellant
continued to experience discomfort and swelling in the right knee following his replacement as
well as restricted mobility and loss of sensation along the incision at the anterior part of the knee.
Appellant completed an AAOS questionnaire stating that he experienced moderate stiffness and
moderate swelling in his lower extremities as well as pain when walking on flat surfaces or
traversing stairs. He also reported moderate pain lying in bed and moderate difficulty donning
and removing socks.
On physical examination, Dr. Hartunian found a normal gait without a noticeable limp,
normal alignment of the knees and restricted squatting. He found palpable effusion of the knee
resulting in one-half inch increased circumference on the right. Appellant was found not to
demonstrate atrophy or ligament laxity. Range of motion with a goniometer on three attempts
was 108 degrees of flexion and 0 degrees of extension. Dr. Hartunian diagnosed total right knee
arthroplasty for end-stage degenerative arthritis. He opined that appellant reached maximum
medical improvement one year after his right knee arthroplasty in January 2011.

2

A.M.A., Guides 6th ed. (2009).

3

Id. at 516, section 16.3a.

2

Dr. Hartunian applied the A.M.A., Guides and found that a total knee replacement with
mild motion deficit was a class 3 impairment.4 He determined that physical examination was
used to determine the class and was not used as a modifier. Dr. Hartunian also found that
clinical studies adjustment was excluded as postoperative x-rays were only used to confirm the
diagnosis of a total knee replacement. He stated:
“The [f]unctional [h]istory [a]djustment per Table 16-6 using the gait
derangement analysis is [m]odifier 0 as there is no noticeable limp on [p]hysical
[e]xamination. However, using the AAOS Lower Limb Questionnaire there is a
[g]rade [m]odifier of 2, moderate deficit. Since the difference in these [m]odifiers
is 2, the [f]unctional [h]istory [a]djustment is considered unreliable and excluded
from the grading process.”
Dr. Hartunian determined that the net adjustment formula was not applicable and that appellant
had a default class 3, grade C impairment of 37 percent of the right lower extremity.
OWCP referred appellant’s claim for schedule award to Dr. David I. Krohn, a Boardcertified internist and OWCP medical adviser. In his report dated December 31, 2011,
Dr. Krohn noted appellant’s history of injury and medical treatment history. He opined that the
accepted conditions should be expanded to include acceleration of right knee osteoarthritis.
Dr. Krohn found that appellant reached maximum medical improvement in January 2011. He
applied the A.M.A., Guides and found that appellant’s total knee replacement resulted in a
class 3 impairment or fair result due to knee flexion of 108 degrees which correlated with 37
percent impairment. Dr. Krohn found that the functional history modifier was zero and that the
diagnosis grade was 3 resulting in -3 for a modifier. He based his conclusions on the findings
that appellant had no limp on examination.5 Dr. Krohn noted that the grade modifier for physical
examination was used to determine the class of the impairment and that the record did not
include a postoperative x-ray of the knee arthroplasty so that the grade modifier for clinical
studies could not be determined. He disagreed with Dr. Hartunian’s conclusions regarding
functional history class modifiers. Dr. Krohn stated:
“I do not believe that the AAOS lower limb instrument disqualifies the functional
history from being used. To quote the [A.M.A.,] Guides, ‘The examiner must
assess the reliability of the functional reports recognizing the potential influence
of behavioral and psychosocial factors. Therefore, the examiner must use
appropriate clinical judgment in interpreting subjective reports.’ The claimant’s
overall outcome is better than ‘fair’ by all objective criteria. It is not reasonable,
in my opinion, to empower the claimant’s subjective report on the AAOS
instrument to raise his impairment of the right lower extremity by [six percent] as
Dr. Hartunian has determined it should. There is no need for determination of
GMCS, [Grade Modifier Clinical Studies], in my opinion, as [Grade Modifier
Functional History] adjusts the CDX maximally to grade A correlation with a 31
percent impairment of the right lower extremity.”
4

Id. at 509-11, Table 16-3 and 549, Table 16-23.

5

Id. at 516, Table 16-6.

3

Dr. Hartunian completed an additional report on January 20, 2012. He opined that
appellant’s work injury resulted in excess stressing going through his knee during his work and
caused progression of his arthritis. Dr. Hartunian concluded that there was a direct causal
relationship between appellant’s work injury and his right knee arthroplasty. He also noted that
appellant had a diagnosis of degenerative arthritis which was a permanent condition.
Dr. Hartunian concluded that appellant’s right knee total arthroplasty was necessary.
By decision dated May 8, 2012, OWCP granted appellant a schedule award for 31
percent impairment of the right lower extremity. It accepted his right knee osteoarthritis and
right knee arthroplasty as related to his employment.
Counsel requested an oral hearing before an OWCP hearing representative on
May 24, 2012. He submitted a memorandum and argued that Dr. Krohn erroneously assigned a
functional history grade modifier of zero when the functional history grade modifier should have
been excluded as unreliable. Counsel argued that the A.M.A., Guides requires that grade
assignment for functional symptoms be based on subjective reports.6 He further argued that the
AAOS questionnaire supported a grade modifier of two which should be deemed unreliable as
the physical examination showed a gait derangement of zero and the AAOS supported a grade
modifier of two a difference of two.7
In a decision dated December 20, 2012, OWCP’s hearing representative found that
appellant had no more than 31 percent impairment of the right lower extremity for which he
received a schedule award. He found that appellant’s right knee total replacement had a default
impairment of 37 percent under the A.M.A., Guides. The hearing representative noted that, if
the functional history, physical examination and clinical studies modifiers were all excluded
appellant was entitled to an impairment rating of 37 percent. He found that the automatic
exclusion of the functional history modifier under section 16.3 of the A.M.A., Guides8 did not
apply as Dr. Hartunian did not apply the physical examination or the clinical studies grade
modifiers. The hearing representative further found that Dr. Hartunian did not provide adequate
explanation for why he relied on the AAOS questionnaire to exclude other factors including gait
which should be relied upon to calculate functional history modifiers. He found that Dr. Krohn
properly determined that the functional history modifier of -3 resulted in 31 percent impairment
and that this report was entitled to the weight of the medical evidence.

6

Supra note 3.

7

Id.

8

Id.

4

LEGAL PRECEDENT
The schedule award provision of FECA9 and its implementing regulations,10 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of use of scheduled members or functions of the body. FECA, however, does not specify
the manner in which the percentage loss of a member shall be determined. The method used in
making such determination is a matter which rests in the discretion of OWCP. For consistent
results and to ensure equal justice, the Board has authorized the use of a single set of tables so
that there may be uniform standards applicable to all claimants. OWCP evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.11
In addressing lower extremity impairments, the sixth edition of the A.M.A., Guides
requires identifying the impairment class for the diagnosed condition (CDX), which is then
adjusted by grade modifiers based on Functional History (GMFH), Physical Examination
(GMPE) and Clinical Studies (GMCS). The net adjustment formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).12
ANALYSIS
Appellant’s diagnosis of total knee replacement, class 3, fair result including fair
position, mild instability or mild motion deficit was agreed upon by both physicians,
Drs. Hartunian and Krohn, due to his loss of range of motion. This diagnosis-based estimate
ranges from 31 for grade A to 43 for grade E.13
The A.M.A., Guides provide that the grade modifiers associated with functional history,
physical examination and clinical studies would be used to calculate a net adjustment, that
permits modification of the default value, grade C, up or down within a given class adjustment.14
The examiner is to assess each of the components of the adjustment when determining the grade
modifier and use the highest class modifier as the value for that adjustment in the net adjustment
calculation.15

9

5 U.S.C. §§ 8101-8193, 8107.

10

20 C.F.R. § 10.404.

11

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
12

A.M.A., Guides 521. J.B., Docket No. 09-2191 (issued May 14, 2010).

13

Id. at 511, Table 16-3.

14

Id. at 515.

15

Id.

5

Grade assignment for functional symptoms is based on subjective reports that are
attributable to the impairment. Table 16-6, Functional History Adjustment -- Lower Extremities
is divided into two categories, gait derangement and AAOS lower limb instrument. Appellant
demonstrated no gait derangement or grade modifier 0 and Dr. Hartunian found appellant
reported on the AAOS grade modifier 2 or moderate deficit.16 As noted above, the A.M.A.,
Guides provide that an examiner is to use the highest class modifier as the value for that
adjustment in the net adjustment calculation. In this situation the highest class modifier for
functional history is 2 for the AAOS instrument.
The Board finds that the case is not in posture for a decision. The Board would like
Dr. Krohn, as OWCP’s medical adviser, to explain how the application of the AAOS impacts the
functional grade modifier in this case. Dr. Krohn should review the A.M.A., Guides and explain
how the application of the AAOS would properly impact the functional history grade modifier
given to the claimant. The A.M.A., Guides specifically state that the AAOS instrument may be
used as part of the process of evaluating functional symptoms17 and also state that the highest
class modifier should be used as the value for that adjustment in the net adjustment calculation.18
Dr. Krohn should provide his findings, opinions and conclusions in accordance with the
applicable provisions of the A.M.A., Guides. The Board finds that it is necessary to secure
additional medical opinion evidence contrary to appellant’s most recent argument before the
Board. After this and such other development as OWCP deems necessary, OWCP shall issue a
de novo decision.
CONCLUSION
The Board finds that the case is not in posture for a decision as the medical evidence
must be further correlated with the applicable provisions of the A.M.A., Guides by OWCP’s
medical adviser.

16

Id. at 516, Table 16-6.

17

Id. at 516.

18

Supra note 14, example in the text.

6

ORDER
IT IS HEREBY ORDERED THAT the December 20, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: August 1, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

